

115 HRES 252 IH: Expressing the sense of the House of Representatives on the challenges posed to long-term stability in Lebanon by the conflict in Syria and supporting the establishment of safe zones in Syria.
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 252IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. LaHood (for himself, Ms. Kaptur, and Mr. Abraham) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives on the challenges posed to long-term stability
			 in Lebanon by the conflict in Syria and supporting the establishment of
			 safe zones in Syria.
	
 Whereas the security and stability of Lebanon, a pluralistic democracy in the Middle East, is in the interest of the United States and its allies in the region;
 Whereas over the past 10 years, the United States has provided robust assistance to Lebanon, including training and equipment for the Lebanese Armed Forces (LAF);
 Whereas the integrity and effectiveness of the LAF in its struggle against the terrorist group Islamic State of Iraq and Syria (ISIS) and affiliates advances a vital United States national security interest;
 Whereas the conflict in Syria poses a significant threat to stability in Lebanon as a result of violent attacks against Lebanese citizens perpetrated by combatants active in Syria and a massive influx of refugees fleeing the conflict area;
 Whereas the people of Lebanon have shown great willingness in receiving more than 1,500,000 refugees from Syria, even as Lebanon struggles to accommodate a refugee population equal to one-quarter of its native population;
 Whereas Lebanon is hosting more refugees proportionally than any country in the world; Whereas the refugee crisis has further depressed the economy of Lebanon, which has a national debt of approximately 140 percent of the gross domestic product and economic growth rates lower than potential;
 Whereas the LAF has been called into direct conflict with ISIS after attacks carried out in Lebanon;
 Whereas the unique political constitution of Lebanon hinges on the distinct demographic and social equilibrium of the country;
 Whereas the constitution of Lebanon is further undermined by undue foreign influence, particularly by the Islamic Republic of Iran through its terrorist proxy Hezbollah;
 Whereas United Nations Security Council Resolution 1701 (2006) calls for the disarmament of all armed groups in Lebanon and stresses the importance of full control over Lebanon by the Government of Lebanon;
 Whereas Hezbollah continues to violate Resolution 1701, including by replenishing its stock of rockets and missiles in South Lebanon;
 Whereas the prolongation of the conflict in Syria has the potential to upset the precarious social and political balance in Lebanon;
 Whereas ending the conflict in Syria is in the national security and humanitarian interests of the United States;
 Whereas 11,000,000 Syrians have fled their homes since the war there started in 2011, with 5,000,000 Syrian refugees in the region and a roughly equivalent number internally displaced persons in the country; and
 Whereas Syrians will continue to be displaced unless they are protected from the ongoing violence: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the importance of United States and its international assistance to the people of Lebanon in order to build the capacity for Lebanon to provide services and security for Lebanese citizens, particularly to curb the influence of Hezbollah;
 (2)encourages continued coordination between the Secretary of State, the United Nations High Commissioner for Refugees, and humanitarian organizations to ensure refugees from the conflict in Syria, including those in Lebanon, are supported in ways as to mitigate any potentially destabilizing effects on their host countries;
 (3)supports the establishment of secure, dignified, and sustainable safe zones in Syria and in the surrounding region in which Syrian nationals displaced from their homeland can await firm settlement, such as repatriation or potential third-country resettlement;
 (4)recognizes the Lebanese Armed Forces (LAF) as the sole institution entrusted with the defense of the sovereignty of Lebanon and supports strengthening United States partnerships with the LAF, particularly through the global coalition to defeat the terrorist group Islamic State of Iraq and Syria (ISIS);
 (5)supports the full implementation of United Nations Security Council Resolution 1701 (2006); and (6)recognizes that it is in the interests of the United States to support negotiations to end the conflict in Syria, which would allow for the eventual return of the millions of Syrian refugees in Lebanon, Jordan, Turkey, and other countries around the world back to Syria.
			